BURGESS, Justice,
dissenting.
I respectfully dissent. My dissent does not go to the substance of the appeal, because we do not know if there is any substance. My dissent goes to the fact that this court is considering the appeal without allowing appellant’s retained counsel to file a brief. This action is clearly outside the spirit, if not the letter, of Tex.R.App.P. 74(0(2).
As I read the rule, it is an admonishment not to consider an appeal without briefs, except as provided by the rule. It is true enough that appellant’s court appointed counsel filed a “frivolous” or “Anders” brief. Accordingly appellant was then entitled to file his own brief. The June 22, 1992 deadline for that brief was sought, *278not by appellant, but by his court appointed counsel. Unlike the appellant in Coleman v. State, 774 S.W.2d 736 (Tex.App.—Houston [14th Dist.] 1989, no pet.), who was granted two extensions to file a pro se brief, Mr. Bowen did not seek any extensions until the one filed June 221. I find nothing objective in the record to indicate that Bowen was attempting to manipulate the system or that he has not been diligent in prosecuting his appeal. This court should have granted the motion of Bowen's retained counsel for an extension of time, if for no more than two weeks.2 This court’s action is not, in my judgment, doing “as justice may require”. Accordingly, I respectfully dissent.

. Bowen’s court appointed counsel did file one extension prior to filing the “Anders" brief.


. It is ironic that more time than that has elapsed in the disposition of the case. This time lapse is within the normal time frame of this court between submission and disposition of cases.